DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Application claims priority to US Provisional 61418215, filed Nov 30, 2010. 
Status of the Claims
Claim(s) 31-50 is/are pending in this application and are under examination, as they read upon the elected invention and/or species. 
  
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. Claim(s) 31 was amended to recite the limitation
and phase stability is achieved by the coupling of the fatty acid and the fatty acid soap of the mixture
and where the lower pH range is now 7.5.
Applicant’s amendments have necessitated the new rejections below.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20100140368A1.
While this is a new rejection in light of the amendments to claim 31, the obviousness rejection is based on the same cited prior art, US Pub 368. 
With regard to claim interpretation of the newly added limitation of claim 31, wherein “phase stability is achieved by the coupling of the fatty acid and the fatty acid soap of the mixture,” it is pointed out that the composition claim 31 recites the transitional phrase “comprising.” Accordingly, claim 31 would not necessarily exclude compositions that result in phase stability not only through the coupling of fatty acid and fatty acid soap present in the composition, but also other excipients, such as non-fatty acid/soap surfactants and emulsifiers. 
The term “phase stability” of claim 31 is not per se, specifically defined in the specification. However, based on the nature of the claimed invention a mixture of potentially lipophilic and non-lipophilic liquids (fatty acids, fatty acid soaps, a polar carrier such as water, etc.), phase stability (or phase stable) is interpreted as a stable state, where a composition is not separated into its separate phases. In other words, where one liquid is dispersed into another immiscible liquid.
See Table 4 of the specification, where two formulations, Compositions F and G (pHs of 8.20 and 8.53, respectively, see Table 3 above), that fall within the claimed range pH range of between 7.5 and less than 9.0, and were noted to be CLEAR, i.e. and NOT phase separated (unlike Composition D).  

    PNG
    media_image1.png
    259
    775
    media_image1.png
    Greyscale

Therefore, relevant prior art to address the new “coupling” limitation, will include prior art compositions comprising fatty acids and fatty acids soaps (and other ingredients both claimed and NOT claimed) where such compositions are noted to be CLEAR (i.e. non-phase separated, or phase stable, as per Compositions F and G, pH 8.20 and 8.53) and within the claimed pH range of between 7.5 and less than 9.0.
Accordingly, based on this claim analysis of amended claim 31, one of ordinary skill in the art would have a rationale to look towards the composition of US Pub 368 to render the claimed invention obvious as detailed below.  
Amended claim 31 recites: A method of using a cleansing, sanitizing insecticidal providing an effective amount of an insecticidal, cleansing and sanitizing composition  comprising

soap, wherein the composition comprises no more than 10 wt.% of the
fatty acid soap;
(b) an alkali metal hydroxide, amine, and/or alkanolamine neutralizer;
(c) bicarbonate, citrate and/or citric acid buffer;
(d) a carrier; and
(e) 2-phenyl ethyl propionate;
wherein the composition has a pH of between 7.5 and less than 9.0
and phase stability is achieved by the coupling of the fatty acid and the fatty acid soap of the mixture;
contacting the composition with an insect and/or a surface; and wetting the insect and/or the surface surrounding the insect.
Claim 31 is directed towards a method of using an insecticidal composition on contact surfaces (plants, pets, household surfaces etc.) for killing insects.  The claimed composition that is applied to the contact surface comprises five primary elements: 
1) 2-phenylethyl propionate (insecticide) without amounts specified;
 2) a fatty acid surfactant mixture with two components:  (1) C5 to C12 fatty acid (without amounts specified) and (2) fatty acid soap mixture (less than or equal to 10 wt%); 
3) a neutralizer (about 5-10 wt%); alkanolamine
4) a buffer (pH range 7.5-9.0) ; and 
5) a carrier. 

Regarding claim 31, US Pub 368 teaches a foaming insecticidal spray that contacts the surface of an insect, see abstract.
US Pub 368 teaches its composition is a liquid insecticide that comprises various components including 
an emulsifier (such as a fatty acid and fatty acid soap mixture), 
water as a carrier and 
2-phenyl ethyl propionate (insecticide), see paragraph 14.
Regarding claim 31 and the fatty acid and fatty acid soap mixture limitation, US Pub 368 teaches its compositions may further comprise (incorporate) a surfactant such as a fatty acid and fatty acid soap, where a "fatty soap" means the salts of fatty acids although free fatty acid may be employed in the compositions of the present invention, see paragraph 39. 
Initially, it is noted fatty acids soaps are well known in the art to be both surfactants and emulsifiers, see below discussion.  Further, as noted by US Pub ‘368 paragraph 39, fatty acid soaps surfactants are also defined as being emulsifiers, definition of emulsifiers, starting at paragraph 30.
US Pub 368 teaches the fatty acids may be incorporated as neutralized or partially neutralized soaps or as the free fatty acid, with or without subsequent neutralization in situ with various alkali sources, see paragraph 39.

Regarding claim 31 and the limitations of amounts of a fatty acid soap mixture, US Pub 368 teaches various formulations (compositions 14 and 16-19) comprising sodium lauryl sulfate with pH values within the claimed pH ranges, with percentages of sodium lauryl sulfate of 5 or 10%, see Table 1 page 10.
With regard to claim 31 and the limitation of phase stability is achieved by the coupling of the fatty acid and the fatty acid soap of the mixture, while said limitation is not expressly recited in US 368, it is noted that US Pub 368 teaches the use of fatty acids and fatty acid soaps as per paragraph 39. While US Pub 368 notes the use of sodium lauryl sulfate, the claimed invention in its reliance of the term “comprising” does not necessarily exclude the use of such as ingredient as an emulsifier.
Further, the presence of the said sodium lauryl sulfate as an emulsifier or surfactant is arguably optional as US Pub 368 teaches its compositions comprise fatty acids and fatty acid soaps as per paragraph 39, where it is known these fatty acid soaps are known to be emulsifiers/surfactants in the art and see also paragraph 31 of US Pub 368. 
1  capable of dispersing liquid into another immiscible liquid,2 i.e. creating a non-phase separated composition, i.e. phase stable composition. Thus, the property of creating phase stability via coupling of fatty acids and fatty acid soaps is well-established in the art. 
Additionally, US Pub 368 teaches the use of fatty acid and fatty acid soaps in its compositions and it further teaches that “fatty acid soaps may also be incorporated into the ant spray compositions as both an anionic surfactant component to assist in stabilizing the essential oil micro-emulsion and to aid in foaming and to assist with insecticidal efficacy as a "carboxylate" material.”  See paragraph 39.
US Pub 368 teaches these fatty acid soaps are salts of fatty acids, where free fatty acid may also be employed in the claimed composition, see paragraph 39. The fatty acids that maybe included will be chosen to have a desirable stabilizing effect on the essential oil micro-emulsion, effective foaming and substantial boosting of the insecticidal activity, see paragraph 39. 
stable micro-emulsions, wherein said stable micro-emulsions are said to be a "thermodynamically stable oil-in-water emulsion" where the oil droplets are so small that light is not refracted and the mixture appears CLEAR (emphasis and caps added), see paragraph 16. As detailed above, claim 16’s phase stability limitation is defined as resulting from fatty acid and fatty acid coupling, which Table 4 defines as a non-phase separated and CLEAR composition.  Based on the teachings of US Pub 368 and definition of its stable (i.e. non-phase separated) micro-emulsion composition comprising fatty acid and fatty acids as CLEAR (i.e., phase stable), US Pub 368 is relevant in the obviousness analysis. 
Therefore, one of ordinary skill in the art would reasonably expect to achieve the claimed phase stability as US Pub 368 teaches the claimed fatty acid and fatty acid soap of the mixture in a clear (phase stable) insecticidal microemulsion as claimed.
Regarding claim 31 neutralizer limitations, US Pub 368 teaches an alkali metal (sodium or potassium), or ammonium or alkyl- or dialkyl- or trialkyl-ammonium or alkanolammonium cation, see paragraph 39. 
With regard to the claimed amounts of buffer, US Pub 368 teaches that carboxylate buffer systems may be present in concentrations from 0.1% to about 15% to achieve a buffered target, see paragraph 37.
Further, US Pub 368 teaches the addition of a buffer system comprising a mixture of salts and free carboxylates within the same family (e.g., monosodium citrate and trisodium citrate) from about 0.1% to about 15% by weight to achieve a buffered pH target, see paragraph 37). 
7.5 to 9.0), US Pub 368 teaches various compositions (14 and 16-19) with pH values (7.6, 7.7, 8.5, 8.6 and 8.9), that fall within the claimed range, with various kill rates percentages up to the high 90 (see Table 1 page 10).
While teaching the claimed insecticidal composition in terms of an insecticide, emulsifier (fatty acid/fatty acid soap mixture), neutralizer, carrier and buffer (along with preferred pH values) that demonstrate efficacy kill rate percentages in the high 90s, US Pub 368 does not necessarily exemplify a single working/experimental example.
However, based on the teachings of the US Pub 368, one of ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of success as US Pub 368 teaches a composition comprising the claimed five elements in an insecticidal formulation, where the achievement of a phase stable composition is taught. The rationale to support a finding of obviousness is the combination of prior art elements according to known methods (where US Pub 368 teaches the components of the claimed composition as well as the claimed method of contacting an insect with said composition, to achieve a micro-emulsion (i.e., a clear phase stable composition) via use of a fatty acid/fatty acid soap as an emulsifier/surfactant) to predictably arrive at the claimed invention.
As required by the obviousness analysis, consideration of the fourth Graham factor requires considering objective evidence present in the application indicating obviousness or nonobviousness. 
It is acknowledged that the invention’s specification’s Tables 1 and 3 features compositions that generally describe the claimed invention.  As per Tables 1 and 2, 
Table 3 highlights compositions E, F and G with lower kill times of insects in the claimed pH range (pH 7.42, 8.2 and 8.53). 
However, Table 3 provides no specific details with regard to the components of compositions E, F and G so as to provide objective evidence of nonobviousness. Both Tables 1 and 3 broadly describe the components as buffers, fatty acids and neutralizers.
However, such results of purported nonobviousness are tempered by the fact that such compositions of Table 1 are expressed with generality (merely listing any neutralizer, any fatty acid, any fatty acid soap and any buffer), so as to undermine a finding of nonobviousness. As demonstrated by US Pub 368, fatty acid/fatty acid soap mixture compositions comprising buffers, neutralizers, insecticides, etc. are well known in the art. Without further specifics delineating the claimed invention from the prior art, it would be obvious to one of ordinary skill in the art as any of the listed or Markush listed components could be used in the general categories of components listed in Tables 1, 2 and 3.   
Accordingly, there is a lack of objective evidence to support a finding of nonobviousness over the cited prior art.
Regarding claim 32 and the limitation of a pH of about 8.0 and 8.5, US Pub 368 teaches various compositions (14 and 16-19) with pH values, that encompass or fall within the claimed range, with various kill rates percentages up to the high 90s (see 
Regarding claim 33 and the limitation of various fatty acids from hexanoic acid (6 carbons) to decanoic acid (10 carbons) and lauric acid (12 carbons), US Pub 368 teaches the fatty acids containing from about 8 to about 24 carbon atoms, preferably from about 10 to about 20 carbon atoms, see paragraph 39. US Pub 368 teaches various formulations (compositions 14 and 16-19) comprising sodium lauryl sulfate with pH values within the claimed pH ranges, with percentages of sodium lauryl sulfate of 5 or 10%, see Table 1 page 10.
Regarding claims 34-36 and the limitation of an alkali metal hydroxide neutralizer, such as sodium hydroxide and/or potassium hydroxide, or an amine, US Pub 368 teaches fatty acid soaps  of free fatty acid, an alkali metal (sodium or potassium), or ammonium or alkyl- or dialkyl- or trialkyl-ammonium or alkanolammonium cation, see paragraph 39.
Regarding claims 37 and 46 and the limitation of a thickening agent, such as xanthan gum, US Pub 368 teaches the use of xanthan gums, which are well-known for their use as thickening agents, see paragraph 49. 
Regarding claim 40 and the limitations of 
(a) about 1.0 wt% to about 10 wt% of a fatty acid;
(b) about 5.0 wt% to about 10 wt% of a neutralizer;
(c) about 0.1 to about 1.0% of a buffer; and
(d) at least about 80 wt% of a carrier,
US Pub 368 teaches the following.
emulsifier (such as a fatty acid and fatty acid soap mixture), water as a carrier and 2-phenyl ethyl propionate (insecticide), see paragraph 14. 
Regarding claims 38 and 39 and limitations of a citrate buffer and water as a carrier, US Pub 368 teaches citric acid and water as a carrier, see Table 1, page 10. See also paragraph 38, where citric acid is taught as part of the prior art’s buffer systems. 
Regarding claim 40 and the fatty acid and fatty acid soap mixture limitation, US Pub 368 teaches its compositions may further comprise (incorporate) a surfactant, where it discloses a "fatty soap" that means the salts of fatty acids although free fatty acid may be employed in the compositions of the present invention, see paragraph 39. 
With regard to claim 40 and the limitations of a fatty acid, US Pub 368 teaches fatty acids such as sulfuric monoester carbon alcohols, see paragraph 31. US Pub 368 provides an example of a fatty acid, sulfate alcohol (the fatty acid, sodium lauryl sulfate), see paragraph 31. The limitation of weight percentages, US Pub 368 teaches preferred level of alcohol sulfate in the present invention is from about 0.1% to about 20%. Most preferred is from about 1% to about 10%, see paragraph 31.
With regard to the claimed amounts of buffer, US Pub 368 teaches that carboxylate buffer systems may be present in concentrations from 0.1% to about 15% to achieve a buffered target, see paragraph 37. US Pub 368 teaches the fatty acids may be incorporated as neutralized or partially neutralized soaps or as the free fatty acid, with or without subsequent neutralization in situ with various alkali sources, see paragraph 39.

With regard to the carrier limitation of claim 40, US Pub 368 teaches water as a carrier, q.s., in amounts approximating 80% or higher, see Table 1, page 10, which falls within the claimed range of claim 40. 
Regarding claims 41-45 and 50, and the latent properties of wetting the insect in 60 seconds, where the composition completely wets the insect upon contact, the 2.5 log kill rate against the claimed microbial population, of at least 60% against insects, and where the composition is a surface active mixture, these latent properties would also be necessarily present in the prior art composition of US Pub 368.
While applicant has recognized these latent properties for its claimed composition, where the composition is taught in the prior art, but not the latent properties, US Pub 368, the examiner notes that as per MPEP 2145:"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claims 47-48 and the limitations of an additional and/or insecticide, an essential oil, or mixtures thereof, US Pub 368 teaches the use of essential oils including geranium oil, thyme oil, clove oil, citronella oil, and eugenol, and mixtures thereof, see claims 1-2. With regard to the limitation of additional and/or residual insecticides, the 
Regarding claim 49 and the limitation of decanoic acid and potassium hydroxide, US Pub 368 teaches an alkali metal (sodium or potassium) neutralizer, see paragraph 39. Regarding claim 49, US Pub 368 teaches the fatty acids containing from about 8 to about 24 carbon atoms, preferably from about 10 to about 20 carbon atoms, see paragraph 39.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response dated March 24, 2021, states that as per MPEP 2143(V), if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. 
The Attorney response states that the amendment to claim 31 requires that the composition "wherein the composition has a pH of between 7.5 [and less than 9.0] and phase stability is achieved by the coupling of the fatty acid and the fatty acid soap of the mixture." The Attorney response distinguishes the claimed method’s composition from US Pub ‘368 by the saying the claims as amended are not obvious over '368 because '368 teaches that the use of emulsifiers is necessary for phase stability.
The Attorney response argues that as per Table I of '368, every composition, having a pH range from 1.8 to 10.1, contains the emulsifier sodium lauryl sulfate. See 
The Attorney response argues that as per Example 1, Table 4 and at [0096] of the instant Specification as published the compositions may be made phase stable at above about a pH of 7.5 without the inclusion of an emulsifier. Below the pH of 7.5, and as the compositions become more acidic, the compositions result in opaque emulsions and eventually phase separate.
In response, while Applicant argues that the teachings and invention of US Pub ‘368 necessarily rely upon the emulsifier sodium lauryl sulfate, as well as the claimed elements of 
an emulsifier (fatty acid and fatty acid soap mixture); 
water as a carrier;
2-phenyl ethyl propionate;
Neutralizer;
Carboxylate buffer; and claimed pH range, it is noted that the claimed method utilizes providing an effective amount of the claimed composition that comprises these taught elements.
Therefore, in response to the Attorney arguments, claim 31 would not necessarily exclude compositions that result in phase stability not only through the coupling of fatty acid and fatty acid soap present in the composition, but also other excipients, such as surfactants and emulsifiers.

US Pub 368 teaches these fatty acid soaps are salts of fatty acids, where free fatty acid may also be employed in the claimed composition, see paragraph 39. The fatty acids that maybe included will be chosen to have a desirable stabilizing effect on the essential oil micro-emulsion, effective foaming and substantial boosting of the insecticidal activity, see paragraph 39. 
Additionally, as noted above, US Pub 368 describes its stable insecticide compositions as stable micro-emulsions, wherein said stable micro-emulsions are said to be a "thermodynamically stable oil-in-water emulsion" where the oil droplets are so small that light is not refracted and the mixture appears CLEAR (emphasis and caps added), see paragraph 16. As detailed above, claim 16’s phase stability limitation is defined as resulting from fatty acid and fatty acid coupling, which Table 4 defines as a non-phase separated and CLEAR composition.  Based on the teachings of US Pub 368 and definition of its stable (i.e. non-phase separated) micro-emulsion composition comprising fatty acid and fatty acids as CLEAR (i.e., phase stable), US Pub 368 is relevant in the obviousness analysis. 
Therefore, one of ordinary skill in the art would reasonably expect to achieve the claimed phase stability as US Pub 368 teaches the claimed fatty acid and fatty acid soap of the mixture in a clear (phase stable) insecticidal microemulsion as claimed.



Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RESPONSE TO ATTORNEY ARGUMENTS: 
	The Attorney response argues that the Specification of '098 cannot be used as prior art, as reproduced below from the Attorney response.

    PNG
    media_image4.png
    143
    857
    media_image4.png
    Greyscale

	Initially, it is pointed out that amended claim 31 uses the term “comprising” to list and claim the components of its insecticidal, cleansing and sanitizing composition. Therefore, despite Applicant’s arguments above and herein to distinguish it from compositions including surfactants and/or emulsions, references teaching compositions with these excipients are applicable as prior art. Further, as noted above, both the claimed invention and ‘098 patent disclose fatty acid soaps, which are known to have 
	In response, it pointed out that claim 1 of the 098 patent teaches an insecticidal composition, as per the method of use of rejected claim 31. Additionally, it is pointed out that claim 10 of the 098 patent recites the insecticide 2-phenyl ethyl propionate of rejected claim 31, among other insecticides. The teaching of claims 1 and 10 to an insecticide composition renders the claimed method of using an insecticide composition obvious, as a composition comprising an insecticide or deemed an insecticidal composition in of itself, would provide a rationale to use such composition as an insecticide . 
Additionally, claim 13 of US 10098098 is directed to a method of reducing a population of microorganisms on an object, which provides a rationale to one of ordinary skill in the art to render the invention’s claimed method obvious, i.e. a method of using a cleansing, sanitizing insecticidal composition. 

Claims 37-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10098098. 
US Patent 10098098 generally claims an insecticidal composition comprising: 
(a) about 1.0 wt. % to about 7.0 wt. % of a fatty acid including a branched or straight chain C5 to C11 fatty acid 
(b) about 1.0 wt. % to about 7.0 wt. % of a neutralizer including an alkali metal hydroxide, amine, alkanolamine, and mixtures thereof; 

(d) at least about 80 wt. % of a carrier, 
wherein the composition has a pH of about 7.5 to about 9.0; 
and wherein the fatty acid and neutralizer form a fatty acid soap in an amount between about 5 wt. % and about 8 wt. % and methods of use, see claim 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards insecticidal compositions comprising fatty acids, with overlapping, if not identical scope.  
It is noted that claim 10 teaches an additional ingredient, such as insecticides, including essential oils as well as 2-phenylethyl propionate. While the claimed invention is directed to using an insecticidal composition for its claimed method, US Patent 10098098 teaches such a use as per claim 10, noting the inclusion of additional ingredients such as an insecticides. Therefore, one of ordinary skill in the art would have a rationale to use the composition of US Patent 10098098 (for example claim 10) as per the method claimed, a method of using a cleansing, sanitizing insecticidal composition. 
Additionally, claim 13 of US 10098098 is directed to a method of reducing a population of microorganisms on an object, which provides a rationale to one of ordinary skill in the art to render the invention’s claimed method of using a cleansing, sanitizing insecticidal composition obvious. 
As such, the pending claims of the instant application are obvious in view of the cited reference.
Conclusion
In summary, no claims are allowed.  


Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).                                                                                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See “How Soap Works” website:  https://www.thoughtco.com/how-dos-soap-clean-606146#:~:text=Soap%20is%20a%20fatty%20acid,rinse%20it%20away%20with%20water. IN particular, see the following:
        
    PNG
    media_image2.png
    162
    483
    media_image2.png
    Greyscale

        
        2 See How Soap works website:
        
    PNG
    media_image3.png
    51
    643
    media_image3.png
    Greyscale